NO. 07-08-0033-CR

                              IN THE COURT OF APPEALS

                       FOR THE SEVENTH DISTRICT OF TEXAS

                                      AT AMARILLO

                                         PANEL B

                                FEBRUARY 29, 2008
                          ______________________________

                               DAVID SOLIS, APPELLANT

                                             V.

                          THE STATE OF TEXAS, APPELLEE
                        _________________________________

            FROM THE 137TH DISTRICT COURT OF LUBBOCK COUNTY;

            NO. 2007-417,788; HONORABLE CECIL G. PURYEAR, JUDGE
                       _______________________________


Before QUINN, C.J., and CAMPBELL and HANCOCK, JJ.


                            ON ABATEMENT AND REMAND


       Appellant, David Solis filed a notice of appeal, on December 26, 2007, from his

convictions for two counts of aggravated assault with a deadly weapon and one count of

domestic assault. The trial court filed its certifications representing that appellant has the

right of appeal. However, the appellate record reflects that appellant failed to sign the

certifications, pursuant to Texas Rule of Appellate Procedure 25.2(d), which requires the

certifications to be signed by appellant and a copy served on him.
       Consequently, we abate the appeal and remand the cause to the 137th District

Court of Lubbock County for further proceedings. On remand, the trial court shall utilize

whatever means it finds necessary to determine whether appellant desires to prosecute

the appeal and, if so, to obtain his signature on an amended trial court’s certification.


        If necessary, the trial court shall execute findings of fact, conclusions of law, and

any necessary orders it may enter regarding the aforementioned issues and cause its

findings, conclusions, and orders, if any, to be included in a supplemental clerk’s record.

The trial court shall file the supplemental clerk’s record and the supplemental reporter’s

record, if any, with the Clerk of this Court by March 28, 2008.




                                                         Per Curiam.




Do not publish.




                                             2